DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 – 34 and 37 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim (1) should refer to other claims in the alternative only and/or (2) cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4 – 34 and 37 have not been further treated on the merits.
	With respect to claims 4 – 34, the examiner first observes claim 3 is directed to “The adhesive system according to claim 1 or 2”.
	A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed.  A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered.  AIA  35 U.S.C. 112(e).
	A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed.  A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered.  35 U.S.C. 112 (pre-AIA ), fifth paragraph.
	Accordingly, claim 3 is observed to be a claim in multiple dependent form in accordance with AIA  35 U.S.C. 112(e) or 35 U.S.C. 112 (pre-AIA ), fifth paragraph.  However, claims 4 – 6 depend, directly or indirectly, on claim 3, and therefore depend on a multiple dependent claim.
	Claims 7 – 11, 13 – 23, and 25 – 31 are each multiple dependent claims referencing at least claims 1 – 6, i.e. claim 3 is referenced, and claim 33 is a multiple dependent claim referencing claims 31 
	With respect to claim 37, claim 37 depends on (1) claim 35 or 36 and (2) one of claims 1 – 29.  Therefore, in view of the previous discussion, claim 37 depends on a multiple dependent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to the use of a halogenated polyether polyol or an organo-clay as an adhesion promoter in a multi-component urethane adhesive system, but does not (1) specify process steps or (2) positively identify a product which would clearly indicate a machine, manufacture, or composite of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 35, claim 35 as written suggests a process (“Use of a halogenated polyether polyol or an organo-clay as an adhesion promoter in a multi-component urethane adhesive system…”) 
	Regarding claim 36, claim 36 depends directly on claim 35.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed as claim 35.
	Moreover, similar to claim 35, claim 36 recites a process (“Use according to claim 35 of the organo-clay as an adhesion promoter in a multi-component urethane adhesive system…”) but fails to recite any process steps.  The reasoning with respect to the ambiguity of the claim being a product claim or a process claim is similar to that of claim 35.

Examiner’s Note
In view of the above claim objections, the examiner recommends revising claims 4 – 34 and 37 to be single dependency claims.  In the particular case of claims 4 – 6, 12, 24, 32, and 34, the as-written dependencies for the respective claims may not need to be changed, but the dependencies of their respective base claims should be considered.  For example, claim 4 depends on claim 3, but claim 3 as written depends on claim 1 or claim 2.  Therefore, the issues with claim 4 may be resolved by amending claim 3 to depend on a single one of claim 1 or claim 2.  This reasoning similarly applies to claims 12, 24, 32, and 34. 
	In view of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, the examiner notes claims 35 and 36 may have been intended to read as product claims rather than process of use claims.  Notably, the examiner finds the instant specification as a whole does not describe methods of using adhesion promoters but does describe products using adhesion promoters, i.e. adhesion promotion is a property of halogenated polyether polyol or organo-clay.  If this is Applicant’s intent, the examiner recommends claims 35 and 36 be revised to be clearly delineated as product claims with the properties, consistent with the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgini (US 2015/0159062 A1) in view of Piestert (WO 2015/197644 A1, referencing US 2017/0158838 A1 as an English-language equivalent thereof).
	Regarding claim 1, Giorgini discloses a multi-component urethane adhesive system (“two-part dual cure adhesive composition”: e.g. ¶¶ [0002] – [0084]) comprising: 
(A) a prepolymer component (“first part”, “Part A” comprising “polyisocyanate prepolymer”: e.g. ¶¶ [0002], [0004], [0014], [0015], [0018] – [0042], [0064] – [0069]) made from 
(i) one or more polyol intermediate(s) (e.g. ¶¶ [0013], [0028], [0030], [0038] – [0040], [0042]), and 
(ii) one or more isocyanate(s) (e.g. ¶¶ [0003], [0013] – [0016], [0019], [0021] – [0023], [0028] – [0037], [0042]); and 
(B) a curative component (“second part”, “Part B”: e.g. ¶¶ [0002], [0004], [0014], [0015], [0043], [0063] – [0069]) comprising: 
(i) one or more polyol(s) (e.g. ¶¶ [0014], [0015], [0044] – [0052]), and 

wherein the adhesive system further comprises a halogenated polyether polyol (“fluorinated polyether polyols”: e.g. ¶ [0047]).
	Although Giorgini is not explicit as to the adhesive system further comprising an organo-clay, this feature would have been obvious in view of Piestert.
	Piestert discloses multi-component urethane adhesive systems wherein a thickener is provided capable of enhancing mechanical properties of the adhesive once cured, in particular with respect to stability, and identifies organo-clays as a thickener suitable for such adhesive systems (“inorganic thickener (a1)” which is selected from the “phyllosilicates”, “organoclays” being an example within the “phyllosilicates”: e.g. ¶¶ [0015] – [0139], especially ¶¶ [0019], [0021], [0043] – [0051]).
	Giorgini discloses clays may be used in the adhesive system (e.g. ¶ [0068]) but does not specify species therefor.  Furthermore, Giorgini discloses rheology modifiers can be added (e.g. ¶ [0065]).  Piestert states thickeners, including inorganic thickeners such as organo-clay, modify rheology of adhesive systems (e.g. ¶¶ [0005], [0064]).
	Therefore, it would have been obvious to modify Giorgini’s adhesive system such that it further comprises an organo-clay as Piestert suggests, the motivation being to provide a thickener to the adhesive system and stability to the adhesive once cured.
	Regarding claim 2, in addition to the limitations of claim 1, Giorgini discloses clays are an example of a filler (e.g. ¶ [0068]) and may be used in either of the prepolymer component or the curative component (e.g. ¶ [0065]).  Accordingly, in view of the modifications per Piestert, it would have followed the modification to include the organo-clay is such that the organo-clay is present in the prepolymer component or the curative component.
	Regarding claim 3, in addition to the limitations of claim 1 and/or claim 2, Piestert discloses the organo-clay is a clay mineral chemically modified by an organic compound, e.g. quaternary ammonium compounds (e.g. ¶¶ [0046], [0048], [0049]).
	Regarding claim 35, Giorgini discloses a multi-component urethane adhesive system (“two-part dual cure adhesive composition”: e.g. ¶¶ [0002] – [0084]) comprising: 

(i) one or more polyol intermediate(s) (e.g. ¶¶ [0013], [0028], [0030], [0038] – [0040], [0042]), and 
(ii) one or more isocyanate(s) (e.g. ¶¶ [0003], [0013] – [0016], [0019], [0021] – [0023], [0028] – [0037], [0042]); and 
(B) a curative component (“second part”, “Part B”: e.g. ¶¶ [0002], [0004], [0014], [0015], [0043], [0063] – [0069]) comprising: 
(i) one or more polyol(s) (e.g. ¶¶ [0014], [0015], [0044] – [0052]), and 
(ii) one or more catalyst(s) (e.g. ¶ [0065]), 
wherein the adhesive system further comprises a halogenated polyether polyol, e.g. in the curative component (“fluorinated polyether polyols”: e.g. ¶ [0047]).
	Although Giorgini is not explicit as to the adhesive system further comprising an organo-clay, this feature would have been obvious in view of Piestert.
	Piestert discloses multi-component urethane adhesive systems wherein a thickener is provided capable of enhancing mechanical properties of the adhesive once cured, in particular with respect to stability, and identifies organo-clays as a thickener suitable for such adhesive systems (“inorganic thickener (a1)” which is selected from the “phyllosilicates”, “organoclays” being an example within the “phyllosilicates”: e.g. ¶¶ [0015] – [0139], especially ¶¶ [0019], [0021], [0043] – [0051]).
	Giorgini discloses clays may be used in the adhesive system (e.g. ¶ [0068]) but does not specify species therefor.  Furthermore, Giorgini discloses rheology modifiers can be added (e.g. ¶ [0065]).  Piestert states thickeners, including inorganic thickeners such as organo-clay, modify rheology of adhesive systems (e.g. ¶¶ [0005], [0064]).
	Therefore, it would have been obvious to modify Giorgini’s adhesive system such that it further comprises an organo-clay as Piestert suggests, the motivation being to provide a thickener to the adhesive system and stability to the adhesive once cured.
	Furthermore, Giorgini discloses clays are an example of a filler (e.g. ¶ [0068]) and may be used in either of the prepolymer component or the curative component (e.g. ¶ [0065]).  Accordingly, in view of the 
	Furthermore, Piestert discloses that the organo-clay has an immediate effect on increasing the thickness of the adhesive system once added (e.g. ¶ [0006]).  While Piestert’s invention may relate to methods of delaying the thickening action, the end goal of Piestert’s invention relies on the thickening being present once needed (e.g. ¶¶ [0015] – [0139]).  In view of the stability advantage previously discussed, Piestert’s organo-clay therefore promotes adhesion.
	Additionally, Giorgini discloses methods of making and using the adhesive system (e.g. ¶¶ [0070] – [0084]).  Accordingly, any use of the organo-clay as an adhesion promoter is also disclosed.
	Regarding claim 36, in addition to the limitations of claim 35, as discussed in the 35 U.S.C. 103 rejection of claim 35, Giorgini and Piestert collectively suggest the use of organo-clay as an adhesion promoter.  The composition features of the multi-component urethane adhesive system as recited in claim 36 are discussed above in the 35 U.S.C. 103 rejection of claim 35 and are not repeated here for brevity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783